Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered May 5, 2005, as amended July 9, 2007, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of JVa to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence warrants the inference that defendant took part in the transaction as part of a team of drug dealers (see People v Eduardo, 11 NY3d 484, 493 [2008]). Defendant accompanied the person who actually made the exchange of drugs for money from the beginning of the incident until they were arrested together, a short distance away. During the incident, defendant repositioned himself and his bicycle in order to hide the transaction from view, responding to directions from the seller as to how to optimally position himself and then telling the seller to “Go ahead man, I got you. Go ahead and do her [i.e., the undercover buyer] now.” This pattern of conduct established defendant’s connection with the seller and was inconsistent with that of a bystander who simply sought to help the buyer make a purchase. Concur—Andrias, J.R, Friedman, McGuire and Moskowitz, JJ.